Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey, et al. (US. Pat. 9,006,590).
Regarding claim 1, Bailey teaches a switch device comprising: a substrate 130 having one surface and another surface (top and bottom surfaces); a switch (the substrate 130 defines multiple switches) disposed on the one surface of 10the substrate and configured to be pressed; a first housing 102; a second housing 118; and a pin member 116, wherein an internal space is formed by the 15first housing and the second housing, the substrate being disposed in the internal space, wherein the first housing has an opening 112 (opening formed on the standoff 112) through which at least a part of the pin member is inserted into the internal space, 20wherein the second housing includes a support portion 122 that supports the another surface of the substrate (the combination between the ring 122, the nut 120 and the pin 116 support the substrate 130 from both surfaces), and wherein, when the pin member is inserted into the internal space through the opening, the pin 25member presses the support portion against the another surface of 
Regarding claim 2, Bailey teaches the switch device wherein the support portion 122 of the second housing has a first surface (bottom surface) and a second surface (top surface), and wherein, when the pin member 116 is inserted into the internal space through the opening, the pin 5member contacts and supports the second surface of the support portion so as to cause the first surface of the support portion to support the another surface of the substrate 130 (Figs. 6-9).  
Regarding claim 3, Bailey teaches the switch device wherein a thickness on an inner side of the support 15portion is greater than a thickness on an outer side of the support portion, the outer side being closer to the opening than the inner side (annotated figure below).  


    PNG
    media_image1.png
    290
    560
    media_image1.png
    Greyscale

Regarding claim 4, Bailey teaches the switch device wherein a thickness on an inner side (middle section) of the pin member is smaller than a thickness on an outer side 124 25of the pin member, the outer side being closer to the opening than the inner side (Fig. 8).  
Regarding claim 5, Bailey teaches the switch device wherein the first housing 102 includes a positioning portion 112, and -20- wherein the support portion 122 presses the another surface of the substrate 130 so as to cause the one surface of the substrate to contact the positioning portion and to cause the substrate to be 5positioned (Figs. 6-9).  
Regarding claim 6, Bailey teaches the switch device wherein the pin member 116 includes a head portion 124 and a body portion (section extending from the head) that is thinner than the head portion, and wherein the body portion of the pin member 15has a protrusion that maintains a state in which the body portion of the pin member is inserted into the internal space through the opening (Figs. 6-9).  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the first housing includes a support plate portion that extends toward the second housing, 25wherein the substrate has a through-hole, and wherein the support plate portion passes through the through-hole and is disposed through the substrate.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833